UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6132


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEWAYNE GILMORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00014-REP-1)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dewayne Gilmore,    Appellant Pro Se.   Michael Ronald Gill,
Assistant United    States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dewayne     Gilmore   appeals   the   district    court’s   order

denying his motion to receive credit for time served.                 We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Gilmore, No. 3:08-cr-00014-REP-1 (E.D. Va. Jan. 14,

2013).     We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2